      Case 3:19-cr-00170-B Document 11 Filed 03/03/20            Page 1 of 1 PageID 53

                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
   Plaintiff,                                       §
                                                    §             CRIMINAL ACTION NO:
 v.                                                 §                     3:19-CR-170-B
                                                    §
 KEVIN LYNDEL MASSEY,                               §
   Defendant.                                       §


              LIMITED ORDER UNSEALING DOCKET ENTRIES 4 AND 5

        Before the Court is the government’s Motion for Limited Order Unsealing Docket Entries

4 and 5 in the above entitled and numbered case. (Doc. 10). The Court GRANTS the

government’s motion.

        IT IS THEREFORE ORDERED that Docket Entries 4 and 5 are unsealed so the

government may provide a copy of the documents, pursuant to the government’s discovery

obligation, in United States v. James Russell Smith, 3:19-CR-395-B, and so the documents, may be

utilized as exhibits in the upcoming Smith trial.

        IT IS FURTHER ORDERED that the government is permitted to provide defendant

Smith’s counsel with a copy of these documents.

        IT IS FURTHER ORDERED that this is a limited Order, and therefore, these documents

will remain sealed from public access.

        SO ORDERED on this 3rd day of March, 2020.
